UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1825



CURLEE SHERMAN,

                                              Plaintiff - Appellant,

          versus


SINGLETON HEALTH CENTER,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Joseph R. McCrorey, Magistrate
Judge. (CA-04-1869-5)


Submitted:   November 19, 2004         Decided:     December 14, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curlee Sherman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Curlee     Sherman    appeals   the   magistrate   judge’s     order

dismissing his complaint pursuant to a pre-filing review order. We

have       reviewed    the   record     and    find     no   reversible      error.

Accordingly, although we grant leave to proceed on appeal in forma

pauperis, we affirm the magistrate judge’s application of the pre-

filing review order.*        See Sherman v. Singleton Health Center, No.

CA-04-1869-5 (D.S.C. filed June 14, 2004; entered June 18, 2004).

We   dispense     with    oral     argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




       *
      We agree with the district court that Sherman has a history
of filing frivolous cases, many of which resulted in meritless
appeals. If Sherman continues this conduct, which wastes judicial
resources, this court will consider ordering sanctions and a pre-
filing injunction.

                                       - 2 -